ICJ_021_CompensationUNAT_UNGA_NA_1954-07-13_ADV_01_NA_01_EN.txt. INDIVIDUAL OPINION BY JUDGE B. WINIARSKI
[Translation]

The Advisory Opinion indicates that the question submitted to
the Court concerns only awards made by the Administrative
Tribunal within the limits of its competence and that it contem-
plates awards made by the Tribunal when properly constituted.
“It is true”, it is said in the Opinion, ‘‘that by this Question the
Court is requested to say whether the General Assembly has the
right to refuse to give effect to an award ‘on any grounds’. But it
is difficult to hold that the General Assembly, by inserting these
words, intended to modify the meaning which naturally follows
from the other terms of the Question and from the .... considerations
contained in its Resolution.” The Court accordingly formulates
as follows the way in which it understands the Question which
the Advisory Opinion must answer: “the Court is requested to
consider the general and abstract question whether the General
Assembly is legally entitled to refuse to give effect to an award of
compensation made by the Administrative Tribunal, properly
constituted and acting within the limits of its statutory. compe-
tence”; farther on in the Opinion it is added that ‘‘the previous
observations of the Court are based upon that ground”.

To this formula it would, in my opinion, be necessary to add
a third element to complete it correctly : the Tribunal, properly
constituted, acting within the limits of its statutory competence and
in accordance with the rules, of its procedure. The Opinion states
that “in none of these reports or relevant records is to be found any
suggestion indicating that the Tribunal, when rendering its awards
in those eleven cases, was-not legally constituted’, but it might
with equal reason be added : or that it disregarded any essential rule
of its procedure. In any event, I understand the Opinion as contem-
plating awards which are not nullities, and I was accordingly able
to vote with the majority, for, like the majority, I consider that
the General Assembly has not the right to refuse to give effect
to an award where the ground on which it relies is merely an
incorrect application of the law or a mistaken finding or appraisal
of the facts.

Having thus construed the question to which the answer is given
in its operative part, the Advisory Opinion then refers to the
following hypothesis which, in my view, goes beyond the ground
upon which the observations of the Court are based : ‘‘If, however,
the General Assembly, by inserting the words ‘on any grounds’,
intended also to refer to awards made in excess of the Tribunal’s
competence or to any other defect which might vitiate an award,

21
U.N. ADM. TRIB. (INDIV. OP. BY JUDGE WINIARSKI) 65

there would arise a problem which calls for some general obser-
vations.”

I regret to be unable to associate myself with these observations :
and as they make it necessary for me to clarify my vote, I am com-
pelled to append to the Advisory Opinion certain considerations
which briefly summarize my point of view.

It is said in the Opinion that the problem envisaged by this
hypothesis would not raise the question of the nullity of arbitral
awards made in the ordinary course of arbitration between States,
for the present case concerns judgments pronounced by a permanent
judicial tribunal established by the General Assembly, functioning
under a special statute adopted by the General Assembly and within
the organized legal system of the United Nations. If this passage refers
to a judgment vitiated by such defects as to be a nullity, I can see
no difference between the nullity of an arbitral award and that
of an award made by the Administrative Tribunal. An arbitral
award, which is always final and without appeal, may be vitiated
by defects which make it void ; in this event, a party to the arbitra-
tion will be justified in refusing to give effect to it. This is not by
virtue of any rule peculiar to ordinary arbitration between States ;
it is a natural and inevitable application of a general principle
existing in all law : not only a judgment, but any act is incapable
of producing legal effects if it is legally null and void. The Adminis-
trative Tribunal, organized as it is, for important practical reasons,
is a permanent tribunal made available by the United Nations
and accepted by staff members under a contract freely entered into.
It does not and cannot constitute an exception to the general
rule. Its judgments are final and without appeal ; but this provision
of the Statute says what it says, and the Opinion quotes the State-
ment of the rapporteur of the Fifth Committee of the General
Assembly when the draft Statute of the Administrative Tribunal
was under discussion. Indicating that there would be no appeal
from the decisions of the Tribunal, the rapporteur, at the meeting
on November 15th, 1946, referred to delay in “the final decision
in a case...” if there should be ‘‘appeal beyond the Administrative
Tribunal”. There can be no appellate procedure in the absence
of a: express provision which must in the first place establish an
appellate tribunal. But appeal is one thing, and refusal to give
effect to a judgment which is a nullity is another. The view that
it is only possible for a party to rely on the rule relating to nullities
where some procedure for this purpose is established, finds no
support in international law. Such a procedure may be established
ad hoc between States, as it was in the Orinoco Steamship Company
case ; it was established in the case of the Administrative Tribunal
of the International Labour Organisation ; but the absence of an
organized procedure does not do away with nullities, and there is
no warrant for the idea that there can be no nullity if there is no
appropriate court to take cognizance of it. Nor is it necessary that

22
U. N. ADM. TRIB. (INDIV. OP. BY JUDGE WINIARSKI) 66

L
the principle, in accordance with which a party is entitled to refuse
to give effect to a judgment which legally is a nullity, should be
enunciated in any express provision.

It is, however, possible that when it considered the hypothesis
which has given rise to this Individual Opinion, the Advisory
Opinion was contemplating simply an established system of review,
review in the sense of a further consideration of the case, and this
seems to be so in view of the last lines of the paragraph referred
to: “the Court is of opinion that the General Assembly itself ....
could hardly act as a judicial organ—considering the arguments of
the parties, appraising the evidence produced by them, establishing
the facts and declaring the law applicable to them”. Here, the
Opinion seems to be contemplating a consideration on appeal and
perhaps in proceedings to have a decision quashed, but this is
outside the scope of the question referred to the Court by the
General Assembly, which is not concerned with a review of this
sort but merely with a refusal to give effect to an award.

Having indicated my agreement with the opinion of the Court
on the ground defined by it, I can confine myself to these brief
observations designed to indicate my disagreement with what I
believe to be the purport of the “general observations”. As they
appear to me to be outside the scope of the factors which determined
the attitude of the Court, I shall refrain from going into any
detailed argument on this point.

(Signed) B. WINIARSKI.

23
